Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulliner (US 3,907,515).
Regarding claim 10, Mulliner discloses a device for introducing an odorizing agent into a cryogenic fluid, said device comprising: 
1) a feed zone (in volume injector vessel 14), which is fed with odorizing agent in liquid or gaseous form (via conduit 12), 
2) a buffer zone (heat exchanger 26) in which the liquid or gaseous odorizing agent is brought to a temperature of about the temperature of the cryogenic fluid (this italicized portion is directed to a manner of operating the claimed apparatus) , and 
3) a contact zone (at the outlet of conduit 38), wherein said odorizing agent comes into contact with said cryogenic fluid to be odorized. 
Regarding limitations recited in claim 10 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 11, Mulliner further discloses the buffer zone b) is equipped with mechanical assistance (the term “mechanical assistance” is very broad and the structure of . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulliner (US 3,907,515) in view of Klass (US 3,761,232).
Regarding claims 1 and 9, Mulliner discloses a process for odorizing a cryogenic fluid, comprising at least the following steps: 
a) continuously feeding an odorizing agent in liquid or gaseous form into a feed zone (from volume injector vessel 14), said feeding being carried out at a temperature above the temperature of the cryogenic fluid and above the crystallization temperature of the odorizing agent (see col. 2 lines 1-19 which discloses that the odorant/diluent is cooled to -20F which indicates it was warmer than -20F and warmer than the freezing point of the odorant), 
b) feeding said odorizing agent in liquid or gaseous form from step a) into a buffer zone (heat exchanger 26) in which the odorizing agent is cooled, and  
c) feeding said odorizing agent cooled in step b) into the contact zone (in the vicinity of conduit 38 which injects into the gas loading line 40), wherein said odorizing agent comes into contact with said cryogenic fluid to be odorized. 

Klass also discloses a diluent adding system (see abstract).
Klass teaches a system in which a diluent and carrier are injected into a cryogenic fluid, similar to Mulliner (col. 1 lines 21-29). Klass goes on to teach a method in which the odorant is mixed with a carrier to allow for the odorant to be miscible in the cryogenic fluid (col. 4 lines 65-74) and that the temperature of the odorant/carrier should be close to the temperature of the cryogenic fluid in order to reduce/eliminate the change of the cryogenic fluid flashing when the odorant is added (col. 4 lines 27-33).
As such, it would have been obvious to one of ordinary skill in the art to add the cooling/carrier step of Klass to the process of Mulliner in order to prevent flashing of the cryogenic fluid while also allowing for proper concentrations of odorant in the cryogenic fluid.
Regarding claim 2, Mulliner further discloses the flow rate of odorizing agent in the contact zone is proportional to the flow rate of the cryogenic fluid (see col. 3 line 63 – col. 4 line 2 which discloses that the odorant is added slowly at a define flow rate which is inherently proportional to any flow rate of the cryogenic fluid). 
Regarding claim 3, Mulliner, as modified by Klass above, further discloses the odorizing agent is brought, in step b), to a temperature less than 30C above the temperature of the cryogenic fluid to be odorized (see col. 4 lines 27-33). 
Regarding claim 4, Mulliner does not explicitly disclose the claimed odorant concentration. However, as acknowledged by Klass, optimizing the concentration of odorant in a fuel such as In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claims 5 and 6, Mulliner teaches that the cryogenic fluid is liquefied natural gas, but does not explicitly disclose the claimed odorant.  However, Klass, as discussed above, teaches a wide variety of odorants which are well known to be effective in odorizing liquidifed natural gas, including ethyl mercaptan (col. 3 lines 9-21).  As such, modifying Mulliner with the mercaptan of Klass would amount to nothing more than a simple substitution of one known element for another to yield entirely predictable results and would have been obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 7, Mulliner, as modified by Klass, further discloses the odorizing agent is used pure, mixed or diluted with other compounds compatible with the cryogenic fluid (such as with a carrier as described in Klass col. 2 lines 14-19). 

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulliner (US 3,907,515) in view of Klass (US 3,761,232) and further in view of Gill (US 2,430,050).
Regarding claim 8, Mulliner does not explicitly disclose the odorizing agent also comprises one or more additives chosen from heat stabilizers, dyes and antioxidants. 
Gill also discloses gas odorizing (see title).

As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the antioxidant of Gill to the odorant of modified Mulliner in order to prevent the oxidation of the mercaptan and prevent the fading of the odorant over time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATTHEW J MERKLING/        Primary Examiner, Art Unit 1725